Citation Nr: 0214840	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-14 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether there was a timely filed substantive appeal for the 
RO's August 1995 decision holding that there was no new and 
material evidence to reopen a claim for service connection 
for eye disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to January 
1967.  The Department of Veterans Affairs (VA) Regional 
Office (RO) held that new and material evidence had not been 
received to reopen a claim for service connection for eye 
disability in August 1995.  The RO issued another rating 
decision and a statement of the case on the matter in August 
1996, after evidence was received and found to be not new and 
material.  The current appeal on the matter of timeliness was 
perfected by the representative's July 2000 response to the 
RO's June 2000 statement of the case on the RO's 
determination that a timely substantive appeal of the August 
1995 decision was not received.  

There are no other issues before the Board for adjudication 
at this time.  

Notice is taken that in November 1997, the current 
representative stated that he was withdrawing his notice of 
disagreement to the issue of CUE (noting that a 1992 rating 
decision never existed) which he says was part of the RO's 
August 1996 rating decision.

The Board concludes that the provisions of VCAA are not 
applicable to this case.  The issue before the Board is an 
attack on the finality of a 1995 decision.  Since the 1995 
decision is final and predates VCAA, that law is not 
applicable.


FINDINGS OF FACT

1.  The RO held in August 1995 that new and material evidence 
had not been received to reopen a claim for service 
connection for eye disability.  

2.  It advised the veteran of its decision and of his right 
to appeal it within one year thereof at that time.  

3.  A notice of disagreement to that decision was received in 
January 1996.

4.  A statement of the case was furnished to the veteran at 
his latest address of record on August 27, 1996.  A copy of 
it was furnished to the veteran's representative on that same 
date.  It was not returned as undeliverable.

5.  No request for an extension of time to submit a 
substantive appeal was received, and a substantive appeal of 
that decision was not filed within 60 days from the date that 
the RO mailed the statement of the case to the veteran.


CONCLUSION OF LAW

A timely substantive appeal of the RO's August 1995 rating 
decision holding that new and material evidence had not been 
received to reopen a claim for service connection for eye 
disability was not filed.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for left eye injury in 
October 1974.  Service connection was also denied for 
bilateral amblyopia.  In June 1975, the Board addressed 
service connection for a left eye disability.  It was found 
that a bilateral disability preexisted service and concluded 
that an eye disorder was not aggravated during service.  The 
"decision" was limited to the left eye.  Subsequent 
attempts to reopen failed.  

Then, in January 1995, the veteran applied to reopen.  In 
August 1995, the RO held that new and material evidence had 
not been received to reopen a claim.  It notified the veteran 
of its decision in an August 1995 letter to veteran.  The 
issue was phrased as left eye disability (bilateral macular 
atrophy).  That letter also advised the veteran of his appeal 
rights.  The veteran filed a notice of disagreement to that 
determination in January 1996.  

The RO mailed the veteran, to his latest address of record on 
August 27, 1996, a statement of the case.  It furnished 
Blinded Veterans Association a copy of that statement of the 
case at the time.

The veteran did not file a substantive appeal of that 
decision within 60 days of the date it was issued.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.

The law requires commencement of an appeal within one year of 
notification of an RO determination.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  A substantive appeal must be filed 
within 60 days from the date that the RO mails a statement of 
the case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals", or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.

In this case, the veteran commenced an appeal within one year 
of the August 1995 RO determination notification letter.  
However, he did not file a substantive appeal within 60 days 
after the date that the RO mailed the statement of the case 
to both him and Blinded Veterans Association in August 1996.

Since the statement of the case was addressed to his latest 
address of record and it was not returned as undeliverable, 
notice is presumed.  The presumption of notice has not been 
rebutted.  The mere assertion that the statement of the case 
was not received does not rebut the presumption created by 
the evidence of mailing.  Mindenhall v. Brown, 7 Vet.App. 
271, 274 (1994).  The notice was mailed to both his latest 
address of record and to Blinded Veterans Association and was 
not returned as undeliverable.

The current representative asserts that the communications 
from the veteran's prior representative, through Mr. Link 
with the RO in September 1996 and through Mr. Hafey, with the 
Compensation and Pension Service in October 1996, constitute 
clear evidence that a statement of the case had not been 
issued in August 1996.  

However, the Board does not conclude from Mr. Link's 
communications (see the August 8, 1996 VA Form 119, Mr. 
Link's August 22, 1996 letter to the rating officer and the 
rating officer's August 28, 1996 pen-written notations 
thereon) that the veteran did not receive notice of the 
August 1996 statement of the case, and that Blinded Veterans 
Association did not receive notice of it.  

Instead, Blinded Veterans Association's actions are 
consistent with failure to substantively appeal the August 
1995 rating decision despite being furnished the August 1996 
statement of the case.  The statement of the case was sent to 
Blinded Veterans Association.  It has to be presumed that the 
appropriate party, which Mr. Link in his January 1996 letter 
indicated was Blinded Veterans Association, was sent the 
statement of the case and the information which is supposed 
to be sent with it [a VA Form 9 and instructions for filing a 
substantive appeal -- see 38 C.F.R. § 19.30(b) (2001)], as 
there is a presumption that VA follows its regular, 
appropriate procedures correctly, and that presumption is 
sufficiently triggered by the notation ("cc: BVA") made in 
the original of the statement of the case retained for VA 
record keeping purposes in the claims folder.  Mr. Hafey had 
written a letter in October 1996 to VA's Compensation and 
Pension service, requesting administrative review.  Mr. 
Link's September 1996 letter seeking Compensation and Pension 
Service review was attached.

Mister Hafey's October 1996 communication and attachment (Mr. 
Link's September 1996 letter) could not constitute a 
substantive appeal.  They assert no error of fact or law in 
the August 1995 RO rating decision.  

Moreover, neither was sent to the RO, neither was signed, and 
neither alleged error of fact or law in the August 1995 
rating decision.  Neither meets the criteria for a 
substantive appeal, nor do they meet it jointly.  
38 C.F.R. § 20.202.  

The current representative asserts that Mr. Link was not sent 
a statement of the case in August 1996.  The July 2000 
response contains an argument that a substantive appeal was 
timely filed.  The argument is that the veteran's prior 
representative never received the August 1996 statement of 
the case and that it was not until January 1998 that a 
statement of the case was issued, to the current 
representative, after a demand for the same by him, and that 
the 'VA9' letter received from the current representative in 
March 1998 was thus timely.

The question to be addressed is whether Blinded Veterans 
Association was sent a copy of the statement of the case in 
August 1996.  The Board notes that a January 1996 letter from 
Mr. Link is consistent with Blinded Veterans of America being 
the representative, as it indicates that a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, was executed in favor of Blinded Veterans 
Association.  (The VA Form 21-22 is not of record.)

However, the Blinded Veterans Association was furnished a 
copy of the statement of the case, because the statement of 
the case indicates on "Page 2" thereof that it was, and it 
was not returned as undeliverable.

Moreover, an RO note, dated August 28, 1996, in response to a 
representative's August 22, 1996 inquiry, indicates, as does 
the cover letter to the August 27, 1996 statement of the 
case, that the statement of the case was issued on August 27, 
1996.

The veteran and Blinded Veterans Association were furnished 
copies of the August 1996 statement of the case on August 27, 
1996, as required, and neither of them filed a timely 
substantive appeal.  The Board again notes that the the 
September 11, 1996 statement from Mr. Link was addressed to 
Blinded Veterans Association in Washington rather than to the 
regional office.  More telling is the statement from Mr. Link 
that if he does not get a copy of the SOC, he would take 
additional action and request a court order.  There is no 
indication that Mr. Link took additional action or sought a 
Court order.  This establishes, as does the August 27, 1996 
penned notation that the SOC had been, in fact, mailed.  
Since the August 1995 decision was not timely appealed, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2002).


ORDER

The August 1995 decision holding that there was no new and 
material evidence to reopen a claim for service connection 
for eye disability is final.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

